DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 1/28/2022, in which claims 1 and 8 have been amended and entered of record.
3.   Claims 1 and 8 have been amended to overcome the 35 U.S.C. § 112(b) rejections of the claims. Thus, the 35 U.S.C. § 112(b) rejections of the claims are withdrawn accordingly.

Allowable Subject Matter
4.   Claims 1-20 are allowed.
5.   The following is a statement of reason for indication of allowable subject matter:   
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a topological material positioned between the dielectric material and the ferromagnetic material, wherein the device is configured to trap electric charge inside the dielectric material or at an interface of the dielectric material and the topological material, and wherein the device is configured to switch a magnetization state of the ferromagnetic material based on: a current through the topological material; or a voltage in the topological material”, and a combination of other limitations thereof as claimed in the claim. Claims 2-15 depend on claim 1.   
          Regarding independent claim 16, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “writing a first bit to the memory device by modulating a gate voltage to trap electric charge inside a dielectric material or at an interface of the dielectric material and a topological material; writing a second bit to the memory device by modulating a drain voltage to switch a magnetization state of a ferromagnetic material; and reading the first bit and the second bit based on a current through the topological material”, and a combination of other limitations thereof as claimed in the claim. Claim 17 depends on claim 16.   
          Regarding independent claim 18, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a topological layer positioned between the dielectric layer and the ferromagnetic layer, wherein the dielectric layer is positioned between the gate contact and the topological layer, wherein the topological layer comprises a material selected from a group consisting of bismuth selenide, bismuth tellurium, antimony selenide, and antimony tellurium, wherein the device is configured to trap electric charge at an interface of the dielectric layer and the topological layer based on a voltage applied to the gate contact, and wherein the device is configured to switch a magnetization state of the ferromagnetic layer based on a spin current generated in the topological layer”, and a combination of other limitations thereof as claimed in the claim. Claims 19-20 depend on claim 18.      
6.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827